MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	79	
Docket:	   Cum-16-121	
Argued:	   December	14,	2016	
Decided:	  May	4,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                  RICHARD	GRIFFIN	
	
	
SAUFLEY,	C.J.	

      [¶1]		Richard	Griffin	alleges	that	he	experienced	hallucinations	through	

which	voices	belonging	to	the	“Special	Forces”	commanded	him	to	attract	the	

attention	 of	 police	 officers	 so	 that	 he	 could	 kill	 them.	 	 Driving	 while	

intoxicated,	Griffin	crashed	his	truck,	drawing	a	response	from	the	Brunswick	

Police	Department,	and	resulting	in	a	charge	of	operating	under	the	influence	

(Class	D),	 29-A	 M.R.S.	 §	2411(1-A)(A)	 (2016).	 	 After	 a	 bench	 trial,	 the	 court	

(Cumberland	 County,	 Wheeler,	 J.)	 entered	 a	 judgment	 of	 conviction	 against	

Griffin	 for	 that	 OUI.	 	 He	 now	 appeals,	 arguing	 that	 the	 court	 erred	 in	

concluding	that	his	trial	defense	of	involuntary	conduct—that	his	actions	were	

involuntary	 because	 his	 behavior	 was	 caused	 by	 the	 “command	

hallucinations”	he	experienced—did	not	apply.		We	affirm	the	judgment.	
2	

                                   I.		BACKGROUND	

       [¶2]	 	 On	 January	 10,	 2015,	 in	 response	 to	 reports	 of	 a	 truck	 being	

operated	 recklessly,	 a	 Brunswick	 Police	 Department	 officer	 went	 to	 the	

intersection	 of	 Wood	 Pond	 Road	 and	 Conifer	 Lane	 where	 he	 discovered	 a	

truck	 off	 the	 road	 and	 on	 fire.	 	 There	 were	 tire	 marks	 indicating	 erratic	

operation	 including	 sliding	 around	 and	 doing	 “doughnuts.”	 	 A	 fire	 truck	 also	

responded,	and	the	fire	was	extinguished.			

	      [¶3]		After	the	fire	was	out,	a	man	unsteadily	walked	toward	the	officer	

and	 got	 “within	 one	 foot”	 of	 him.	 	 The	 man—later	 identified	 as	 Griffin,	 the	

owner	of	the	truck—smelled	strongly	of	intoxicants.		He	had	bloodshot,	glassy	

eyes,	and	admitted	to	having	had	a	“couple	of	beers.”		The	officer	conducted	a	

series	 of	 field	 sobriety	 tests,	 several	 of	 which	 Griffin	 could	 not	 complete.		

Based	 on	 the	 field	 sobriety	 test	 results	 and	 the	 surrounding	 circumstances,	

the	officer	decided	to	arrest	Griffin	and	have	him	transported	to	the	station	for	

a	 blood-alcohol	 test.	 	 Griffin’s	 blood	 alcohol	 level	 was	 0.20.	 	 On	 January	 12,	

2015,	 Griffin	 was	 charged	 by	 complaint	 with	 OUI	 (Class	 D),	 29-A	 M.R.S.	

§	2411(1-A)(A).			

       [¶4]	 	 At	 the	 court’s	 request,	 Griffin	 was	 subjected	 to	 a	 forensic	

psychological	 evaluation	 for	 “competency,	 criminal	 responsibility,	 abnormal	
                                                                                       3	

condition	 of	 the	 mind,	 and	 any	 other	 issues	 involving	 mental	 or	 emotional	

condition.”	 	 The	 psychologist	 reported	 that	 Griffin	 maintained	 delusional	

beliefs,	 specifically	 that	 he	 had	 been	 sent	 by	 Special	 Forces	 on	 a	 “secret	

mission	 to	 kill	 police.”	 	 These	 beliefs	 also	 manifested	 as	 command	

hallucinations,	that	is,	Griffin	heard	voices	from	the	Special	Forces	instructing	

him	to	“kill	corrupt	police.”		She	concluded	that	Griffin’s	history	and	symptoms	

were	 “consistent	 with	 the	 diagnoses	 of	 Schizophrenia,	 paranoid	 type	 and	

Substance	Abuse	Disorder.”		Further,	the	psychologist	concluded	that	Griffin’s	

mental	illness	“was	quite	likely	to	impair	his	ability	to	correctly	interpret	his	

environment	and	accurately	assess	what	was	going	on	around	him”	and	“likely	

impaired	his	ability	to	consciously	formulate	goals,	plan	or	take	reality	based	

steps	toward	accomplishment	of	those	goals.”			

      [¶5]	 	 Griffin	 did	 not	 plead	 not	 criminally	 responsible	 by	 reason	 of	

insanity.		See	17-A	M.R.S	§§	39-40	(2016).		The	State	filed	a	motion	in	limine	to	

exclude	 any	 evidence	 of	 Griffin’s	 mental	 state,	 arguing	 that	 his	 mental	 state	

was	 irrelevant	 because	 OUI	 is	 a	 strict	 liability	 crime.	 	 The	 court	 ruled	

“provisionally”	that	the	psychologist	could	testify,	but	stated	that	it	had	yet	to	

decide	whether	the	testimony	would	be	relevant	to	the	issues	in	the	trial.		
4	

       [¶6]	 	 During	 the	 bench	 trial,	 Griffin	 presented	 the	 psychologist’s	

testimony	and	report	to	support	his	defense	that	he	was	not	guilty	because	his	

operation	of	the	truck	had	been	an	involuntary	act.		The	psychologist	testified	

that	 Griffin	 told	 her	 he	 had	 “crashed	 a	 truck	 .	.	.	 but	 the	 Special	 Forces	 paid	

[him]	to	do	it,	so	it	can’t	be	too	bad.”		When	the	psychologist	asked	him	why	

the	 Special	 Forces	 wanted	 him	 to	 do	 that,	 he	 said,	 “[T]hey’ve	 been	 having	

wicked	 problems	 with	 the	 cops,	 so	 it	 was	 a	 setup	 to	 see	 what	 they’d	 do	 and	

then	I’d	get	them.”			

       [¶7]	 	 The	 court	 concluded	 that	 “voluntariness	 is	 irrelevant	 to	 strict	

liability	crimes,”	and	therefore	the	involuntary	conduct	defense	did	not	apply	

to	 the	 strict	 liability	 crime	 of	 OUI.	 	 The	 court	 found	 Griffin	 guilty	 of	 OUI	 and	

sentenced	him	to	forty-eight	hours’	imprisonment,	a	$500	fine,	and	a	150-day	

suspension	 of	 his	 driver’s	 license.	 	 Griffin	 timely	 appealed.	 	 See	 15	 M.R.S.	

§	2115	(2016);	M.R.	App.	P.	2(b)(2)(A).	

                                      II.		DISCUSSION	

A.	    Defenses	and	Pleas	

	      [¶8]		Although	Griffin	asserted	only	an	involuntariness	defense,	much	of	

his	argument	appears	to	be	based	on	concepts	related	to	a	mens	rea	defense	

or	 an	 insanity	 plea.	 	 Accordingly,	 we	 begin	 by	 reviewing	 the	 defenses	 and	
                                                                                        5	

pleas	 that	 may	 be	 available	 to	 a	 defendant	 who	 is	 dealing	 with	 a	 significant	

mental	 health	 challenge.	 	 To	 provide	 clarity	 of	 analysis,	 we	 address	

(1)	insanity	 pleas,	 (2)	mens	 rea	 defenses,	 and	 (3)	 involuntary	 conduct	

defenses.			

      1.	      Insanity	

	     [¶9]		“A	defendant	is	not	criminally	responsible	by	reason	of	insanity	if,	

at	the	time	of	the	criminal	conduct,	as	a	result	of	mental	disease	or	defect,	the	

defendant	 lacked	 substantial	 capacity	 to	 appreciate	 the	 wrongfulness	 of	 the	

criminal	 conduct.”	 	 17-A	 M.R.S.	 §	 39(1).	 	 For	 the	 purpose	 of	 applying	 the	

insanity	 defense,	 “‘mental	 disease	 or	 defect’	 means	 only	 those	 severely	

abnormal	mental	conditions	that	grossly	and	demonstrably	impair	a	person’s	

perception	or	understanding	of	reality.”		Id.	§	39(2).		The	defense	of	insanity	

does	not	raise	a	reasonable	doubt	as	to	an	element	of	the	crime,	but	instead	

excuses	 a	 defendant	 from	 criminal	 responsibility	 even	 though	 the	 State	 can	

prove	each	element	of	the	crime.		See	State	v.	Graham,	2015	ME	35,	¶	21,	113	

A.3d	1102.		The	defendant	must	affirmatively	 plead	the	insanity	defense,	see	

17-A	M.R.S.	§	39(3);	M.R.U.	Crim.	P.	11(a)(1),	and	has	the	burden	to	prove	the	

elements	of	the	defense	 by	 a	 preponderance	 of	 the	 evidence,	 see	17-A	 M.R.S.	

§	101(2)	(2016).			
6	

          [¶10]	 	 As	 we	 have	 recently	 held,	 the	 concepts	 underlying	 an	 insanity	

defense	 now	 involve	 only	 a	 cognitive	 test.1	 	 State	 v.	 Giroux,	 2015	 ME	 28,	

¶¶	15-16,	 113	 A.3d	 229.	 	 The	 volitional	 test2	 that	 might	 previously	 have	

applied	in	circumstances	where	a	defendant	was	compelled	by	mental	illness	

to	 commit	 criminal	 acts	 has	 been	 expressly	 repealed	 by	 the	 Legislature.		

P.L.	1985,	 ch.	 796,	 §	 5;	 see	 also	 Giroux,	 2015	 ME	 28,	 ¶¶	 15-16,	 113	 A.3d	 229	

(holding	 that	 pursuant	 to	 the	 insanity	 defense	 statute,	 a	 defendant’s	

compulsion	to	steal,	due	to	kleptomania,	was	no	defense	to	burglary	and	theft	

charges).	

          [¶11]		When	a	defendant	enters	a	plea	of	not	criminally	responsible	by	

reason	 of	 insanity	 and	 elects	 to	 have	 a	 two-stage	 jury	 trial,	 the	 defendant’s	

guilt	 is	 tried	 first.	 	 17-A	 M.R.S.	 §	 40(1)-(2).	 	 Only	 if	 the	 State	 proves	 the	

elements	of	the	crime	beyond	a	reasonable	doubt	in	the	first	phase	does	the	

jury	consider	the	issue	of	insanity	in	a	second	phase.		17-A	M.R.S.	§	40(2).		If	a	

defendant	is	found	not	criminally	responsible	by	reason	of	insanity,	the	result	

     1	 	 In	 holding	 that	 Arizona’s	 similar	 insanity	 defense	 statute	 did	 not	 violate	 a	 defendant’s	 due	

process	 rights,	 the	 United	 States	 Supreme	 Court	 distinguished	 tests	 of	 cognitive	 incapacity	 from	
those	of	moral	incapacity.		Clark	v.	Arizona,	548	U.S.	735,	747	(2006).		Although	the	formulation	of	
Maine’s	insanity	defense	statute	is	one	of	moral	incapacity,	cognitive	incapacity	is	itself	sufficient	to	
establish	a	moral	incapacity.		See	id.	at	751	n.14,	753;	see	also	17-A	M.R.S.	§	39	(2016).	
     2	 	 Pursuant	 to	 the	 volitional	 test,	 a	 defendant	 was	 not	 criminally	 responsible	 if,	 as	 a	 result	 of	

mental	disease	or	defect,	the	defendant	“lacked	substantial	capacity	to	conform	his	conduct	to	the	
requirements	of	the	law.”		State	v.	Giroux,	2015	ME	28,	¶	15,	113	A.3d	229	(quoting	17-A	M.R.S.A.	
§	39	(1983)).	
                                                                                                         7	

is	 that	 the	 defendant	 is	 committed	 to	 a	 mental	 health	 facility	 until	 the	 court	

determines	that	“the	person	may	be	released	or	discharged	without	likelihood	

that	 the	 person	 will	 cause	 injury	 to	 that	 person	 or	 to	 others	 due	 to	 mental	

disease	or	mental	defect.”		15	M.R.S.	§§	103,	104-A(1)	(2016).3	

        2.	     Lack	of	a	Culpable	State	of	Mind	

	       [¶12]	 	 Alternatively,	 evidence	 of	 a	 defendant’s	 mental	 condition	 may	

negate	the	mens	rea	element	of	a	crime.		The	Criminal	Code	provides	that	both	

intoxication	and	mental	abnormality	may	“raise	a	reasonable	doubt	as	to	the	

existence	 of	 a	 required	 culpable	 state	 of	 mind.”	 	 17-A	 M.R.S.	 §§	 37(1),	 38	

(2016).	 	 If	 mens	 rea	 is	 an	 element	 of	 the	 crime	 and	 if	 the	 fact-finder	

determines	 that	 the	 evidence	 of	 the	 defendant’s	 mental	 condition	 raises	 a	

reasonable	doubt	regarding	that	element,	the	defendant	must	be	acquitted.	

	       [¶13]		In	contrast	to	the	considerations	relevant	to	an	insanity	defense,	

“[t]he	 Criminal	 Code	 does	 not	 undertake	 to	 define	 ‘abnormal	 condition	 of	

mind’	because	the	phrase	is	one	of	common	usage	and	understanding.”		State	

v.	 Estes,	 418	 A.2d	 1108,	 1117	 (Me.	 1980).	 	 “[T]he	 question	 is	 not	 the	 precise	


    3		Griffin	did	not	raise	an	insanity	defense	at	trial,	possibly	because	the	consequence	of	a	finding	

of	not	guilty	by	reason	of	insanity—potentially	indefinite	commitment	in	a	mental	health	facility—
exceeds	 the	 likely	 consequences	 of	 a	 conviction	 for	 operating	 under	 the	 influence	 (Class	 D).		
Compare	15	M.R.S.	§§	103,	104-A	(2016),	with	29-A	M.R.S.	§	2411(5)	(2016).		Nor	is	it	clear	that	his	
argument,	 that	 he	 was	 compelled	 to	 operate	 a	 motor	 vehicle	 by	 his	 mental	 illness,	 could	 have	
provided	a	successful	insanity	defense.		See	Giroux,	2015	ME	28,	¶	16,	113	A.3d	229.	
8	

nature	 of	 the	 abnormality	 but	 .	 .	 .	 whether	 the	 State	 has	 proven	 beyond	 a	

reasonable	 doubt	 that	 the	 defendant	 committed	 a	 crime	 at	 all.”4	 	 Id.		

Accordingly,	 distinct	 from	 the	 treatment	 of	 an	 insanity	 defense,	 the	 State’s	

failure	to	prove	a	culpable	state	of	mind	results	in	an	acquittal	on	that	charge.			

	         [¶14]	 	 By	 definition,	 neither	 mental	 abnormality,	 intoxication,	 nor	 any	

other	defense	that	raises	a	reasonable	doubt	as	to	the	existence	of	a	required	

culpable	 state	 of	 mind	 is	 applicable	 to	 strict	 liability	 offenses,	 because	 those	

offenses	“[do]	not	include	a	culpable	mental	state	element	with	respect	to	any	

of	the	elements	of	the	crime.”		17-A	M.R.S.	§	34(4-A)	(2016);	see	Graham,	2015	

ME	35,	¶	21,	113	A.3d	1102	(“The	mental	abnormality	defense	is	relevant	to	

the	 question	 of	 the	 defendant’s	 guilt	 when	 a	 culpable	 state	 of	 mind	 is	 an	

element	 of	 the	 crime	 charged	 because	 the	 defense	 tend[s]	 to	 negate	 the	

conclusion	 that	 [the]	 defendant	 had	 a	 culpable	 state	 of	 mind.”	 (emphasis	

added)	(quotation	marks	omitted)).		Because	OUI	is	a	strict	liability	crime,	the	

     4	 	 “[E]vidence	 that	 a	 defendant	 may	 have	 been	 suffering	 from	 mental	 or	 emotional	 difficulties	

does	not	necessarily	suggest	that	defendant’s	conduct	was	not	[culpable]	.	.	.	.”		State	v.	Mishne,	427	
A.2d	450,	454	(Me.	1981)	(emphasis	added).		For	instance,	evidence	of	a	defendant’s	“low	cognition,	
post-traumatic	stress	disorder,	and	other	significant	mental	health	issues	that	adversely	affect[ed]	
her	level	of	functioning”	did	not	require	us	to	vacate	the	defendant’s	murder	conviction	when	the	
evidence	 that	 she	 formed	 an	 intention	 to	 hurt	 the	 victim	 and	 then	 inflicted	 numerous	 injuries	 on	
him	 over	 an	 extended	 period	 of	 time	 nevertheless	 supported	 a	 finding	 that	 her	 conduct	 was	
knowing	and	intentional.		State	v.	Jeskey,	2016	ME	134,	¶¶	20,	34,	146	A.3d	127	(quotation	marks	
omitted).	 	 “Thus,	 in	 evaluating	 whether	 evidence	 of	 the	 defendant’s	 abnormal	 mental	 state	 raises	
doubt	 as	 to	 the	 [culpable]	 quality	 of	 the	 defendant’s	 actions,	 the	 fact-finder	 should	 consider	 the	
relationship	 between	 the	 defendant’s	 mental	 state	 and	 evidence	 that	 the	 defendant	 in	 fact	 acted	
[culpably].	.	.	.”		State	v.	Graham,	2015	ME	35,	¶	23,	113	A.3d	1102.	
                                                                                                      9	

State	 was	 not	 required	 to	 prove	 a	 mens	 rea,	 and	 therefore	 evidence	 of	 an	

abnormal	 condition	 of	 the	 mind	 would	 not	 have	 applied	 here	 to	 negate	 any	

element	of	the	crime.		State	v.	Curtis,	2003	ME	94,	¶	3,	828	A.2d	795	(“Because	

OUI	 is	 not	 a	 crime	 requiring	 any	 specific	 intent,	 any	 intent	 defense	 is	

unavailing.”).5	

	        3.	    Involuntary	Conduct	

         [¶15]	 	 Finally,	 a	 defendant	 will	 not	 bear	 criminal	 responsibility	 if	 the	

defendant’s	 otherwise	 criminal	 conduct	 was	 not	 “voluntary.”	 17-A	 M.R.S.	

§	103-B(1)	 (2016)	 (“It	 is	 a	 defense	 that,	 when	 a	 person	 causes	 a	 result	 or	

engages	 in	 forbidden	 conduct,	 the	 person’s	 act	 or	 omission	 to	 act	 is	

involuntary.”).	

         [¶16]	 	 “Involuntary	 conduct	 is	 the	 result	 of	 an	 uncontrolled	 physical	

impetus,	rather	than	a	state	of	mind.”		State	v.	Morrison,	2016	ME	47,	¶	9,	135	

A.3d	 343.	 	 “Voluntary	 conduct	 is	 the	 result	 of	 an	 exercise	 of	 [a]	 defendant’s	

conscious	choice	to	perform	[it],”	whatever	the	source	of	the	motivation	to	do	

so,	 “whereas	 involuntary	 conduct	 includes	 reflex[es],	 convulsion[s],	 or	 other	

act[s]	over	which	a	person	has	no	control.”		Id.	¶	7	(quotation	marks	omitted).		



    5		 We	 recognize	 that	 the	 applicable	 language	 in	 the	 Maine	 Jury	 Instruction	 Manual	 needs	
clarification.		See	Alexander,	Maine	Jury	Instruction	Manual	§	6-26	at	6-48	(2016	ed.).	
10	

“Conscious	 choice	 is	 best	 understood	 by	 what	 it	 is	 not:	 a	 reflexive	 or	

convulsive	action.”		Id.	¶	9.	

        [¶17]	 	 Involuntariness	 is	 a	 complete	 defense	 to	 a	 charged	 crime.	 	 A	

defendant	claiming	the	involuntary	conduct	defense	has	the	burden	to	assert	

the	 defense	 by	 identifying	 evidence	 that	 is	 sufficient	 to	 raise	 a	 reasonable	

doubt	 as	 to	 whether	 the	 criminal	 conduct	 was	 voluntary.	 	 See	 17-A	 M.R.S.	

§§	101(1),	103-B	(2016).		If	the	court	finds	that	the	defendant	has	raised	the	

defense,	 then	 the	 State	 must	 disprove	 involuntariness	 beyond	 a	 reasonable	

doubt.		See	id.	§	101(1).		If	the	State	is	unable	to	disprove,	beyond	a	reasonable	

doubt,	that	the	conduct	was	involuntary,	the	result	will	be	an	acquittal.6		See	

id.	§§	101(1),	103-B.	

B.	     Griffin’s	Argument	

        [¶18]	 	 Having	 reviewed	 the	 available	 defenses,	 we	 turn	 to	 Griffin’s	

argument	on	appeal.		Griffin’s	sole	defense	at	trial	was	that	his	operation	of	a	

motor	 vehicle	 was	 involuntary.	 	 See	 17-A	 M.R.S	 §	 103-B(1).	 	 He	 argues	 that,	

because	he	was	acting	at	the	direction	of	the	voices	he	perceived	to	be	coming	

from	the	Special	Forces,	his	act	of	driving	while	in	a	delusional	state	of	mind	


   6		 Similarly,	 a	 defendant	 who	 successfully	 asserts	 that	 the	 criminal	 conduct	 was	 committed	
under	duress	or	was	justified	to	avoid	a	greater	harm	will	be	acquitted.		See	17-A	M.R.S.	§§	101(1),	
103	to	103-A	(2016).		
                                                                                         11	

was	 not	 “voluntary.”	 	 He	 contends	 that	 the	 evidence	 introduced	 at	 trial	 was	

sufficient	 to	 raise	 an	 involuntariness	 defense	 and	 that	 the	 court	 erred	 in	

determining	 that	 the	 defense	 of	 involuntary	 conduct	 is	 inapplicable	 to	 strict	

liability	 offenses.	 	 “The	 trial	 court’s	 application	 of	 a	 statutory	 defense	 is	 an	

issue	 of	 law	 that	 we	 review	 de	 novo.”	 	 Graham,	 2015	 ME	 35,	 ¶	15,	 113	 A.3d	

1102.	

       1.	    Involuntary	Conduct	as	a	Defense	to	Strict	Liability	Crimes	

       [¶19]		The	involuntary	conduct	defense	does	not	implicate	a	defendant’s	

culpable	mental	state,	and	therefore	whether	a	crime	is	a	strict	liability	crime	

has	no	relevance	to	its	applicability.		The	involuntary	conduct	defense	applies	

to	 negate	 the	 actus	 reus	 of	 a	 crime	 when	 the	 forbidden	 conduct	 was	 an	

involuntary	 act,	 that	 is,	 the	 conduct	 was	 caused	 by	 a	 reflex,	 seizure,	 or	 some	

other	act	over	which	the	defendant	had	no	conscious	control.		See	17-A	M.R.S.	

§	103-B	(2016);	Morrison,	2016	ME	47,	¶	7,	135	A.3d	343.	

       [¶20]	 	 The	 conduct	 prohibited	 by	 statute	 here	 is	 the	 operation	 of	 a	

motor	vehicle	while	the	operator	is	impaired	by	drugs	or	alcohol.		Specifically,	

“[a]	 person	 commits	 OUI	 if	 that	 person	.	.	.	[o]perates	 a	 motor	 vehicle:	

(1)	[w]hile	under	the	influence	of	intoxicants;	or	(2)	[w]hile	having	an	alcohol	

level	of	0.08	grams	or	more	of	alcohol	per	100	milliliters	of	blood	or	210	liters	
12	

of	 breath.”	 	 29-A	 M.R.S.	 §	 2411(1-A)(A)	 (emphasis	 added).	 	 Thus,	 OUI	 is	

defined	 to	 include	 only	 the	 two	 elements	 of	 (1)	 the	 forbidden	 conduct	 of	

operating	a	motor	vehicle,	and	(2)	the	attendant	circumstance	of	being	under	

the	influence	of	intoxicants	or	having	a	blood	alcohol	level	greater	than	0.08.		

See	 17-A	 M.R.S.	 §	 32	 (2016);	 29-A	 M.R.S.	 §	2411(1-A)(A).	 	 The	 motor	 vehicle	

statutes	 expressly	 state	 that	 OUI	 is	 a	 “strict	 liability	 crime”	 that	 “does	 not	

include	a	culpable	mental	state	element	with	respect	to	any	of	the	elements	of	

the	 crime	 and	 thus	 proof	 by	 the	 State	 of	 a	 culpable	 state	 of	 mind	 as	 to	 that	

crime	 is	 not	 required.”	 	 17-A	 M.R.S.	 §	34(4-A);	 29-A	 M.R.S.	 §	2411(5)	 (2016).		

The	parties	stipulated	that	Griffin	had	a	blood	alcohol	level	of	0.20,	and	it	was	

undisputed	that	he	operated	a	motor	vehicle.		

       [¶21]	 	 Griffin	 contends	 that	 he	 was	 compelled	 by	 hallucinations	 to	

operate	the	vehicle,	not	that	he	did	so	as	the	result	of	a	reflex,	seizure,	or	some	

other	act	over	which	he	had	no	conscious	control.		The	court’s	conclusion	that	

Griffin’s	 hallucinations	 were	 not	 relevant	 to	 the	 voluntariness	 of	 his	 actions	

was	 correct,	 as	 we	 discuss	 below.	 	 However,	 the	 court’s	 conclusion	 that	 the	

involuntariness	 defense	 can	 never	 apply	 to	 strict	 liability	 crimes	 went	 a	 step	

too	far.		
                                                                                         13	

       [¶22]	 	 For	 certainty	 in	 application	 of	 section	 103-B	 to	 such	

circumstances,	 we	 clarify	 that	 the	 involuntary	 conduct	 defense	 provided	 by	

section	 103-B	 is	 applicable	 to	 strict	 liability	 crimes,	 including	 OUI,	 because	

when	 it	 applies,	 it	 negates	 the	 actus	 reus	 of	 the	 crime.	 	 See	 State	 v.	 Brown,	

2017	ME	59,	¶	8	n.4,	---	A.3d	---.		It	is	possible	to	conceive	of	facts	by	which	the	

operation	of	a	vehicle	is	caused	by	a	spasm,	seizure,	or	convulsion.		Although	it	

is	a	factually	unlikely	circumstance	that	a	person	in	the	driver’s	seat	was	only	

operating	 the	 vehicle	 as	 a	 result	 of	 a	 reflex,	 seizure,	 or	 some	 other	 act	 over	

which	the	person	had	no	conscious	control,	it	cannot	be	said	that	the	defense	

can	never	apply	to	OUI.			

       2.	    Evidence	 that	 Griffin’s	 Command	 Hallucinations	 Rendered	 His	
              Conduct	Involuntary	

       [¶23]		At	trial,	Griffin	had	the	burden	to	identify	evidence	that	raised	a	

reasonable	 doubt	 as	 to	 the	 voluntariness	 of	 his	 conduct.	 	 17-A	 M.R.S.	

§§	101(1),	103-B.		Griffin	does	not	dispute	that	he	engaged	in	the	prohibited	

conduct.		He	drove	the	vehicle,	and	he	was	intoxicated.		The	question	before	

us,	then,	is	whether	the	involuntariness	defense,	which,	in	the	abstract,	can	be	

applied	to	an	OUI	charge,	applied	to	the	facts	presented	by	Griffin.	

       [¶24]		Griffin	did	not	allege	a	convulsion	or	other	uncontrolled	physical	

impetus.		Rather,	he	argued	that	the	evidence	that	his	conduct	was	directed	by	
14	

command	 hallucinations	 was	 sufficient	 for	 the	 court	 to	 have	 found	 that	 the	

involuntary	 conduct	 defense	 applied	 in	 this	 case.	 	 We	 recently	 rejected	 a	

similar	argument	in	another	defendant’s	appeal	from	a	conviction	for	a	strict	

liability	crime.	

      [¶25]	 	 In	 Morrison,	 the	 defendant	 was	 charged	 with	 the	 strict	 liability	

crime	 of	 gross	 sexual	 assault.	 	 2016	 ME	 47,	 ¶	4	 &	 n.1,	 135	 A.3d	 343.	 	 The	

defendant	attempted	to	offer	the	testimony	of	a	counselor	that	her	history	of	

having	been	abused	made	her	own	abusive	conduct	involuntary.		Id.	¶	4.		The	

trial	 court	 ruled	 that	 the	 counselor’s	 testimony	 was	 inadmissible	 because	 it	

was	 irrelevant	 to	 the	 involuntary	 conduct	 defense.	 	 Id.	 	 In	 affirming	 the	

conviction,	 we	 noted	 that	 her	 argument	 conflated	 the	 “conscious	 choice”	

required	for	an	act	to	be	voluntary	with	“the	state	of	mind	required	to	commit	

certain	 crimes”	 and	 thereby	 “misstate[d]	 the	 nature	 of	 the	 involuntary	

conduct	defense.”		Id.	¶	9.	

      [¶26]		As	the	statute	and	the	cases	make	clear,	the	involuntary	conduct	

defense	applies	only	when	a	defendant’s	body	is	not	under	the	control	of	the	

defendant’s	 mind.	 	 Whether	 the	 defendant’s	 mind	 and	 hence	 his	 volition	 is	

under	 the	 defendant’s	 control	 is	 of	 no	 moment	 to	 the	 issue	 of	 voluntariness.		
                                                                                        15	

See	 id.	 (citing	 State	 v.	 Flick,	 425	 A.2d	 167,	 171	 (Me.	 1981)	 (distinguishing	

“non-volitional	action”	from	“concepts	of	judgment	and	choice.”)).	

      [¶27]	 	 In	 the	 matter	 before	 us,	 Griffin	 could	 point	 to	 no	 evidence	 that,	

viewed	 in	 the	 light	 most	 favorable	 to	 Griffin,	 see	 State	 v.	 Hanaman,	 2012	 ME	

40,	¶	3,	38	A.3d	1278,	would	show	that	his	operation	of	the	motor	vehicle	was	

physically	 involuntary.	 	 Further,	 the	 trial	 court	 did	 not	 exclude	 any	 evidence	

that	Griffin	offered	to	support	his	argument	that	his	conduct	was	involuntary.		

The	 psychologist	 opined	 that	 Griffin	 maintained	 delusional	 beliefs,	 had	 an	

impaired	ability	to	correctly	interpret	his	environment,	and	had	an	impaired	

ability	 to	 formulate	 goals	 and	 take	 reality-based	 steps	 toward	 accomplishing	

them.		Although	this	evidence	implicates	Griffin’s	mental	state,	suggesting	that	

his	 judgment	 and	 choice	 are	 impaired,	 the	 evidence	 does	 not	 implicate	 his	

volition.		See	Flick,	425	A.2d	at	171.			

      [¶28]	 	 Based	 on	 the	 psychologist’s	 testimony	 regarding	 Griffin’s	

delusional	beliefs,	his	instructions	were	to	“set	up”	the	police	so	that	he	could	

kill	 corrupt	 officers.	 	 Even	 if	 Griffin	 had	 been	 compelled	 by	 these	

hallucinations	to	operate	a	motor	vehicle,	that	would	not	render	his	conduct	

involuntary,	as	that	term	is	used	in	the	involuntary	conduct	defense,	because	a	

compulsion	 is	 not	 a	 reflexive	 or	 convulsive	 type	 of	 movement—the	 action	
16	

itself	was	under	Griffin’s	control	even	if	the	motivation	to	perform	it	was	not.		

See	Morrison,	2016	ME	47,	¶	7,	135	A.3d	343.		None	of	the	evidence	that	Griffin	

introduced	or	referred	to	at	trial	had	any	bearing	on	whether	the	prohibited	

act	 of	 operating	 a	 motor	 vehicle	 was	 involuntary	 within	 the	 meaning	 of	 the	

involuntary	conduct	defense.		Accordingly,	the	court	did	not	err	to	the	extent	

that	 it	 concluded	 the	 defense	 of	 involuntariness	 did	 not	 apply	 to	 the	 facts	 of	

the	matter	before	it.			

         [¶29]	 	 Griffin’s	 mental	 illness	 is	 addressed	 by	 the	 statutes	 through	 the	

opportunity	 for	 a	 plea	 of	 not	 guilty	 by	 reason	 of	 insanity.	 	 He	 chose	 not	 to	

enter	 that	 plea.	 	 The	 mens	 rea	 defense	 was	 not	 available	 as	 a	 matter	 of	 law,	

and	the	involuntariness	defense	was	not	presented	as	a	matter	of	fact.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	     	      	
	
Rory	 A.	 McNamara,	 Esq.	 (orally),	 Drake	 Law,	 LLC,	 Lebanon,	 for	 appellant	
Richard	Griffin	
	
Stephanie	Anderson,	District	Attorney,	and	Amanda	Doherty,	Asst.	Dist.	Atty.	
(orally),	Prosecutorial	District	Two,	Portland,	for	appellee	State	of	Maine	
	
	
Cumberland	County	Unified	Criminal	Docket	docket	number	CR-2015-197	
FOR	CLERK	REFERENCE	ONLY